DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation “or indeed a compound of the same family”.  The Examiner submits this limitation is unclear as it is unclear what family of compounds is being referred to in the limitation. Claim 21 recites a compound “preferably of the CnF2n+2 or CnF2n+1OCn’H2n’+1 type or indeed a mixture”.  The Examiner submits it is unclear what compounds would make up the mixture in the claim as written. Also, regarding claim 21, the phrase "of the type" renders claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "of the type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuster et al. “Interfacing Droplet Microfluidics with Matrix-Assisted Laser Desorption/Ionization Mass Spectrometry: Label-Free Content Analysis of Single Droplets”, Analytical Chemistry, 01/05/13. Kuster teaches a system for concentrating and detecting at least one analyte including a microfluidic device (microfluidic T-junction, microchannel and capillary) configured to deposit at least one drop of a first phase and of a second phase on a substrate, a substrate having a plurality of wells (microarray plate) configured to receive drops of each phase, a means for moving the substrate (xy-stage) relative to the microfluidic device, and a device (optical detection system and mass spectrometer) for detecting the analyte. See page 1286, column 1, line 31 – column 2, line 58.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kuster et al. “Interfacing Droplet Microfluidics with Matrix-Assisted Laser Desorption/Ionization Mass Spectrometry: Label-Free Content Analysis of Single Droplets”, Analytical Chemistry, 01/05/13, in view of Chiu et al. (US 2016/0086785). 
Regarding claims 14, 15, and 22 – Kuster teaches a method of concentrating an analyte comprising the steps of preparing a first phase comprising at least one analyte; depositing a drop of said first phase on a substrate; depositing on said drop of first phase a drop of a second liquid phase, said second phase being non-miscible with said first phase; evaporating the drop of the second phase; but does not teach a surfactant as part of the second liquid phase.
Chiu teaches a method and device for creating emulsions of sample for an analytical instrument such as a mass spectrometer. The device includes a microfluidic element with T-junctions for forming droplets of an emulsion comprised of an aqueous phase and immiscible oil phase.  Both phases of the droplets are then partially or completely evaporated before sending the concentrated analyte to a mass spectrometer. See Paragraphs 0030-0138. In Paragraph 0102, Chiu teaches that surfactants may be added to phases to facilitate droplet formation and/or improve stability of the droplets.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the use of surfactants from Chiu with the method of Kuster. One of ordinary skill in the art would combine the surfactant with the second phase of Kuster in order to facilitate droplet formation and/or improve stability of the droplets as taught by Chiu. 
Regarding claims 16 and 17 – Chiu teaches 1H, 1H, 2H, 2H perfluoro-1-octonal as the surfactant in Paragraph 0103. 
Regarding claims 18 and 19 – Kuster teaches an aqueous solution without surfactant as the first phase on page 1286, column 1, lines 46 and 62; and page 1286, column 2, line 37.
Regarding claims 20 and 21 – Kuster recites the use of a volatile perfluorinated oil on page 1286, column 2, line 37. 
Regarding claim 23 – Kuster teaches a substrate having a plurality of wells for holding the deposited droplets at page 1286, column 1, lines 49-57. 
Regarding claim 24 – Kuster teaches analysis of the sample by MALDI on page 1286, lines 46-58.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        March 20, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798